SULLIVAN, Judge,
dissenting.
I would grant rehearing in order to modify the original majority opinion so as to preclude re-arbitration by any set of arbitrators appointed by, or allied with, either ECBOR or IAR, as per my original dissent.
I would further grant rehearing in order to consider and render a decision upon Sco-ville’s argument upon rehearing that IAR determined that arbitration was mandatory and therefore arbitration was not merely “appropriate” or “voluntary” on the part of Scoville.1 In my view, however, the resolution of that issue would not change the result of the earlier decision of this court to permit re-arbitration of the dispute.

. The original majority opinion stated that Sco-ville had "voluntarily agreed to arbitration pursuant to the Rules.” Scoville Realty, Inc. v. Myers (1998) Ind.App., 694 N.E.2d 1152, 1156.